Citation Nr: 0202106	
Decision Date: 03/05/02    Archive Date: 03/15/02

DOCKET NO.  00-00 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a disability of the 
right upper extremity.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel






INTRODUCTION

The veteran had active service from July 1964 to December 
1964, and from April 1965 to September 1992.

This case came to the Board of Veterans' Appeals (Board) on 
appeal a November 1998 RO decision that determined that new 
and material evidence had not been submitted to reopen a 
claim for service connection for arthritis of the right elbow 
and right hand.  The condition was thereafter recharacterized 
as a disability of the right upper extremity.

A March 2001 Board decision found that new and material 
evidence had been submitted to reopen the veteran's claim, 
and the underlying issue of entitlement to service connection 
for a disability of the right upper extremity was remanded to 
the RO for additional evidentiary development.  Following 
such development, the RO denied service connection for a 
disability of the right upper extremity.  


FINDINGS OF FACT

1.  Right upper extremity problems in service were acute and 
transitory and resolved without residual disability.

2.  The veteran's current disability of his right upper 
extremity consists of postoperative residuals of ulnar nerve 
transposition for cubital tunnel syndrome.  This condition 
began after a right clavicle fracture which occurred several 
years after service, and it was not caused by any incident of 
service.






CONCLUSION OF LAW

A disability of the right upper extremity was not incurred in 
or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty from July 1964 to December 
1964 and from April 1965 to September 1992, when he retired 
from the Army.  Service medical records from November 1977 
indicate he complained of pain at various sites including the 
right fourth metacarpophalangeal joint.  X-rays of the right 
hand showed no abnormality.  On a treatment record from 
October 1986, it was noted he gave a three-day history of 
right elbow pain and no history of trauma.  Though there was 
full range of motion, there was warmth, tenderness to 
palpation over the olecranon process, and a trace of effusion 
posteriorly.  The assessment was right olecranon bursitis.  
At a March 1990 reenlistment examination, the veteran gave a 
history of elbow and ankle joint pain in 1988, and he said he 
had been diagnosed as having arthritis; current objective 
examination of the upper extremities was normal.  On a 
medical history form for an August 1992 service retirement 
examination, the veteran gave a history of bilateral mid-
phalangeal joint, elbow, and ankle symptoms; he related such 
involved swelling, pain with change in weather, and sometimes 
being unable to make a fist secondary to pain and swelling; 
and he stated he had been treated for his symptoms with 
prescribed Motrin and had treated himself with aspirin which 
really helped.  Objective evaluation of the upper extremities 
was normal at the August 1992 service retirement examination.  
The veteran retired from service in September 1992.

In October 1992, the veteran claimed service connection for 
various conditions including arthritis.

At a November 1992 VA neurologic examination, findings as to 
the upper extremities were normal.  At a November 1992 VA 
orthopedic examination, the veteran reported a history that 
in 1988 he had swelling and aching of both ankles and of the 
right third and the left fourth proximal interphalangeal 
joints.  He said he had been told in service that it was due 
to arthritis but that X-rays were negative.  He did not 
mention a right elbow disorder.  Current objective 
examination of the hands was normal.  The assessment included 
nonspecific arthritis in the ankles and two finger joints, by 
history.

A March 1994 RO decision, in pertinent part, denied service 
connection for arthritis of the right elbow and right hand.  
The veteran appealed the decision.

November and December 1994 treatment records from Primus 
Clinic and J. Mergy, M.D., note the veteran gave a 5 to 6 
year history of pain in the elbows and in the right finger 
joints and occasional swelling of the right third proximal 
interphalangeal joint.  The assessment was probable 
degenerative joint disease.  The veteran was thereafter 
further evaluated.  X-rays of the right hand showed it to be 
normal.  The assessment was interesting history of recurrent 
swelling of proximal interphalangeal joints and ankle, 
possibly consistent with rheumatoid arthritis.

At a September 1996 Board hearing, the veteran asserted that 
multiple problems, including those of the right upper 
extremity, were due to service.  He recalled that he had an 
elbow problem in service.

A June 1997 VA neurologic examination was negative, and the 
examiner noted that there was no obvious cause for complaints 
of joint pain.  The right hand and right elbow were normal at 
a July 1997 VA orthopedic examination, and X-rays showed no 
degenerative joint disease.

A May 1998 Board decision denied the claim for service 
connection for a disorder of the right elbow and right hand.  
The Board noted there was no current medical diagnosis of the 
claimed condition, and thus the service connection claim was 
denied as being not well grounded.

Evidence added to the claims file after the 1998 Board 
decision includes medical records which show that the veteran 
received treatment, as a military retiree, at Womack Army 
Medical Center in 1997 and 1998 for right upper extremity 
problems.  He was initially seen in October 1997 after he 
fell from a bicycle onto his right shoulder and right 
forearm.  Physical examination showed a painful right 
clavicle (collarbone) and an abrasion on the right forearm.  
X-rays confirmed a comminuted fracture of the right clavicle.  
Subsequent records show he wore a sling for the right 
clavicle fracture and complained of right upper extremity 
muscle weakness.  In January and February 1998, he complained 
of right hand and right forearm symptoms.  A February 1998 
electromyography study showed evidence of right ulnar 
neuropathy with denervation of hand intrinsics, as well as 
right middle trunk distribution brachial plexopathy.  In 
March 1998, the veteran underwent surgery (right ulnar nerve 
transposition) for right elbow cubital tunnel syndrome.  
Several of the treatment records, including the March 1998 
operative report, indicate the right upper extremity symptoms 
developed after the October 1997 right collarbone fracture.  
Records dated to May 1998 show follow-up treatment.

In a November 1998 decision, the RO determined that new and 
material evidence had not been submitted to reopen the claim 
for service connection for disability of the right hand and 
right elbow (subsequently described as right upper extremity 
disability).

In statements dated from 1998 to 2000, the veteran asserted 
he had a right upper extremity disability which began in 
service.  He stated, in essence, that right elbow and right 
hand symptoms in service had been improperly attributed to 
arthritis, and that such symptoms were due to right elbow 
cubital tunnel syndrome which was diagnosed and treated after 
service.

A March 2001 Board decision found that new and material 
evidence had been submitted to reopen the veteran's claim for 
service connection for a right upper extremity disability.  
The underlying issue of entitlement to service connection for 
a disability of the right upper extremity was remanded to the 
RO for additional evidentiary development.

By a May 2001 letter, the RO asked the veteran to identify 
all medical providers who examined or treated him for right 
upper extremity problems since his 1992 service retirement.  
In June 2001, the veteran responded by identifying treatment 
in 1994 (the records of which were already in the claims 
folder).

The veteran was afforded a VA peripheral nerve examination in 
September 2001.  The examination report indicates that the 
claims folder was reviewed.  It was noted that the veteran 
was postoperative from residuals of right elbow cubital 
tunnel syndrome, which was operated in order to accomplish an 
ulnar nerve transposition.  His surgery was stated to be on 
"03/19/88."  [The Board notes that such surgery was actually 
in March 1998.]  The VA examiner commented that there had 
been a prior fracture at the right shoulder level.  The 
veteran stated that he had a problem with symptoms down as 
far as the elbow and in the hand from a right shoulder 
fracture in about October 1997.  He now complained of some 
sensitivity over a long scar located on the right arm medial 
surface above the elbow to a short distance below the right 
elbow.  He indicated that along the course of this nerve he 
at times felt a shooting sensation which was painful, and 
ordinarily he did not have pain on flexing and extending the 
elbow or over the olecranon.  He noted that he avoided heavy 
lifting.  The veteran related he previously felt some 
paresthesia all the way to his right hand, but he did not 
experience this now.  The veteran reported that he was a 
custodian, involving light work with a school system, and the 
he was able to carry out routine self-care in this work.  The 
VA examiner noted that symptoms emanated from a branch of the 
cutaneous nerves which extend on into the forearm.  Following 
current examinaton, the diagnosis was peripheral neuropathy 
of the right elbow with postoperative residuals from ulnar 
nerve transposition treatment of cubital tunnel syndrome.  
The VA examiner commented that he believed that the veteran's 
present situation went back to the fracture he experienced in 
his right shoulder.

In a November 2001 statement, the veteran took exception with 
the September 2001 VA examination.  He noted that his surgery 
took place in March 1998, and not on 3/19/88 as indicated on 
the VA examination report.  He also noted, that contrary to 
the examiner's statements, he had pain prior to his surgery.  
He further indicated that he has had no need for medications 
following his surgery, and that his job as a custodian 
requires heavy work.  In support thereof, he submitted a copy 
of his job description.

Analysis

Through correspondence, the rating decision, the statement of 
the case, and the supplemental statements of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claim for service connection for a right 
upper extremity disability.  Pertinent medical records have 
been obtained, and the veteran has been afforded an adequate 
VA examination.  The Board finds that the notice and duty to 
assist provisions of the law have been satisfied.  
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed.Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159). 

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.

Service connection will be rebuttably presumed for certain 
chronic diseases, including arthritis, which are manifest to 
a compensable degree within one year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

The veteran served on active duty from July 1964 to December 
1964, and from April 1965 until his retirement in September 
1992.  His service medical records show episodes in which he 
had right upper extremity complaints, including of the elbow 
and hand, yet the service records do not confirm a related 
chronic disability, and the retirement examination was normal 
as to the right upper extremity.

At times after service, the veteran complained of pain of the 
right elbow and right hand, but none of the medical evidence 
prior to October 1997 confirms the presence of a chronic 
disability of the right upper extremity, to include 
arthritis.  On VA examination in July 1997, a neurologic 
problem and arthritis of the right elbow and right hand were 
specifically ruled out.  

In October 1997, several years after service, the veteran 
fell from a bicycle and sustained a fracture of the clavicle 
(collarbone) of the right shoulder and an abrasion of the 
right forearm.  He thereafter was treated for the right 
collarbone fracture, and he developed neuropathy of the right 
upper extremity, which was diagnosed as cubital tunnel 
syndrome and was treated by ulnar nerve transposition surgery 
in March 1998.  A number of the associated treatment records 
from this time, including the operative report, indicate that 
the problem developed after the recent collarbone fracture.  
At the VA examination in September 2001, the doctor concluded 
that the veteran's present problem of the right upper 
extremity went back to the time of the right shoulder 
fracture.  As noted, such right shoulder (collarbone) 
fracture occurred several years after service.

The weight of the credible evidence demonstates that right 
upper extremity problems in service were acute and transitory 
and resolved without residual disability.  The veteran's 
current disability of the right upper extremity consists of 
postoperative residuals of ulnar nerve transposition for 
cubital tunnel syndrome.  This condition began after a right 
clavicle fracture which occurred several years after service, 
and it was not caused by any incident of service.  It must be 
concluded that the current right upper extremity disability 
was not incurred in or aggravated by active service.  As the 
preponderance of the evidence is against the veteran's claim 
for service connection of a disability of the right upper 
extremity, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for a disability of the right upper 
extremity is denied.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

